Citation Nr: 1720898	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-23 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.

2.  Entitlement to burial benefits.

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, on the basis of substitution. 

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, on the basis of substitution.

5.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus type II and herbicide exposure, on the basis of substitution.
6.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus type II and herbicide exposure, on the basis of substitution.

7.  Entitlement to service connection for malignant fibrous histiocytoma, to include as due to herbicide exposure, on the basis of substitution.



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1962 to February 1966.  Unfortunately, the Veteran died in June 2015.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as a July 2016 rating decision and a December 2016 decision by the RO in Philadelphia, Pennsylvania.  
In a January 2014 rating decision, the St. Petersburg RO denied service connection for Parkinson's disease, diabetes mellitus type II, neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, and malignant fibrous histiocytoma.  The Veteran filed a timely Notice of Disagreement and the Evidence Intake Center in Newman, Georgia, issued a June 2015 Statement of the Case (SOC); however, the Veteran died prior to perfecting his appeal.  Thereafter, in July 2015, the appellant's attorney submitted correspondence in lieu of a VA Form 9 (Substantive Appeal).  The same month, the appellant filed a request for substitution for the claims pending at the time of the Veteran's death.  

In a September 2015 memorandum, the Philadelphia Pension Management Center recognized the appellant as a valid substitute claimant for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant, and the issues on appeal have been recharacterized on the title page to reflect substitution.

Moreover, in July 2015, the appellant filed a claim for service connection for the Veteran's cause of death.   In a July 2016 rating decision, the Philadelphia RO denied the appellant's claim for service connection for the Veteran's cause of death.  In October 2016, the appellant filed a claim for burial benefits.  In a December 2016 decision, the Philadelphia RO denied the claim for burial benefits.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains VA treatment records dated July 2002, December 2013, and June 2015, a September 2015 memorandum regarding the appellant's substitution, a December 2015 response from the Joint Service Records Research Center (JSRRC), and a May 2017 SOC addressing entitlement to service connection for cause of death and entitlement to burial benefits.  The remaining documents in Virtual VA are either duplicative of the records in VBMS or not relevant to the issues on appeal.  The RO will have the opportunity to review the relevant documents on remand.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claims.

The appellant has asserted that the Veteran's Parkinson's disease, diabetes mellitus type II, neuropathy of the bilateral upper and bilateral lower extremities, and malignant fibrous histiocytoma were the result of his exposure to herbicide agents while he was stationed in Thailand.  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Accordingly, the AOJ should follow the provisions outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5)(b) for verifying herbicide exposure on a factual basis in Thailand.

In this case, the Veteran's service treatment records confirm that the Veteran sought medical treatment at Don Muang Royal Thai AF Base in March 1964 and April 1964.  However, his military occupational specialty (MOS) as an aircraft control and warning (AC&W) operator is not listed as one of the MOSs (such as a security patrolman) that explicitly place him on or near the base perimeters for purposes of conceding herbicide exposure on a direct / facts found basis.  

Nevertheless, the M21-1 also states that the AOJ should ask the veteran the approximate dates, location, and nature of the alleged herbicide exposure in Thailand.  Although the Veteran died in June 2015, lay statements were provided by a fellow airman who claims to have served with the Veteran in Thailand at Don Muang Royal Thai AFB in 1963 and Nakhon Phanom Royal Thai AFB beginning in August 1964.  He also detailed the circumstances of their alleged herbicide exposure, to include their duties at Don Muang Royal Thai AFB.  

The M21-1 directs the AOJ to send a request with this information to the Joint Services Records Research Center (JSRRC) for verification of alleged exposure to herbicides in Thailand.  The record reflects that, in December 2015, the JSRRC informed the AOJ that it could not research the Veteran's claimed herbicide exposure because the request did not include the Veteran's unit of assignment, a 60 day time period to be researched, and the circumstances surrounding herbicide exposure.  However, a review of the record indicates that the AOJ did not attempt a follow-up request to the JSRRC with the required information.  As such, the Board finds that the AOJ should again refer the case to the JSRRC for verification of the Veteran's exposure to herbicides in Thailand, specifically at Don Muang and Nakhon Phanom Royal Thai Air Force Bases. 

The Board notes that the issues of service connection for the Veteran's cause of death and entitlement to burial benefits cannot be adjudicated at this time because they are inextricably intertwined with the issues of service connection for Parkinson's disease, diabetes mellitus type II, neuropathy of the bilateral upper and bilateral lower extremities, and malignant fibrous histiocytoma.  See Henderson v. West, 12 Vet.App. 11, 20  (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Finally, the Veteran had been diagnosed as having Parkinson's disease, diabetes mellitus, unspecified idiopathic peripheral neuropathy, and diabetic neuropathies.  See June 2015 VA treatment record.  In addition, the Veteran's cause of death listed on his death certificate was Parkinson's disease.  However, the record does not contain evidence documenting a diagnosis of malignant fibrous histiocytoma.  In his May 2013 claim, the Veteran noted that he received treatment for his claimed disabilities at the VA Medical Center (VAMC) in Tampa, Florida.  Although a few VA treatment reports are of record, it appears that the AOJ failed to secure all outstanding and relevant VA treatment records.  Thus, on remand the Veteran's VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records from the VAMC in Tampa, Florida. 

2.  Thereafter, the AOJ should refer the case to the JSRRC for verification of exposure to herbicides at Don Muang Royal Thai Air Force Base and Nakhon Phanom Royal Thai Air Force Base, to include whether the Veteran's MOS as an aircraft and control (ACW) operator required duty on or near the base perimeter and whether the Veteran's duty location was near the base perimeter.  If possible, the JSRRC should include maps and photographs of the Veteran's location on the base in support of their conclusions. 

The Veteran's service treatment reports confirm that he was stationed at Don Muang Royal Thai Air Force Base in March and April 1964 with the 728th AC&W Squadron, Shaw AFB, SC (TAC).  The JSRRC should attempt to verify whether the Veteran was also assigned to Don Muang Royal Thai Air Force Base in 1963 with Det. 4, 727th ACW Squadron, Shaw AFB, SC (TAC) and to Nakhon Phanom Royal Thai Air Force Base beginning in August 1964 with the 728th Tac Control Squadron, Shaw AFB, SC (TAC).

The Veteran's performance evaluations note that he went TDY to participate in Operation Money Back between April 1964 and April 1965 for a four month duration; his duties during the operation included plotter, scope operator, and "performing other duties in addition to his regular job."  

The appellant has alleged that the Veteran was exposed to herbicides as a result of performing duties as an advisor and trainer to the Royal Thai Air Force in addition to  communicating with American pilots.

3.  If exposure to herbicides is not verified, the AOJ should prepare a formal finding that sufficient information required to verify herbicide exposure does not exist. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




